Citation Nr: 0620102	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-32 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an effective date earlier than October 1, 
2003, for the award of additional benefits for a dependent 
spouse.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from February 1961 to November 
1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

Regarding the veteran's claim for an initial evaluation in 
excess of 10 percent for tinnitus, the U.S. Court of Appeals 
for Veterans Claims (CAVC) issued a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), reversing a decision of 
the Board which had concluded that no more than a single 10-
percent disability evaluation may be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  To avoid the burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based upon court precedent that might 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs imposed a stay at the board on the adjudication of 
tinnitus claims affected by Smith.

Subsequently, VA appealed the CAVC decision to the U.S. Court 
of Appeals for the Federal Circuit (CAFC), and the CAFC 
reversed the decision of the CAVC, in Smith v. Nicholson, No. 
05-7168 (June 19, 2006).  To date, however, the Secretary has 
not terminated the stay of all tinnitus claims.  The specific 
claims affected by the stay include (1) all claims in which a 
claim for compensation for tinnitus was filed prior to June 
13, 2003, and a disability rating for tinnitus of greater 
than 10 percent is sought; and (2) all claims in which a 
claim for service connection for tinnitus filed prior to June 
10, 1999, was denied on the basis that the veteran's tinnitus 
was not "persistent" for purposes of 38 C.F.R. section 
4.87, Diagnostic Code 6260.  Once the Smith stay is lifted, 
the adjudication of any tinnitus cases that have been stayed 
will be resumed.  

For the foregoing reasons, the veteran's pending appeal for a 
higher rating for tinnitus is currently stayed, and the 
matter will not be further addressed in the present decision.

In addition, the veteran appears to have has raised the issue 
of waiver of the recovery of an overpayment of disability 
compensation benefits.  However, it does not appear that any 
action has been taken as to his request.  Therefore, this 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran married his former wife "S" in November 
1966.

2.  In July 1995, the veteran was notified that his award 
included additional benefits for his spouse, and was also 
advised of the necessity for promptly reporting any changes 
in his dependency status.

3.  VA first became aware of the change in the status of the 
veteran's dependent spouse in September 2003, when he 
reported that "E" was his wife.  In December 2003 he 
reported his May 1997 divorce from "S" and subsequent 
marriage to "E" in August 1997.

4.  There is no credible evidence of record to show that the 
veteran notified VA of the change in his dependency status, 
as a result of his divorce and remarriage, prior to September 
2003.

5.  By letter in January 2004, the RO reduced the veteran's 
compensation award, effective from June 1, 1997, due to the 
removal of his first spouse on the last day of the month in 
which the divorce occurred. 

6.  By May 2004 letter, the RO awarded the veteran additional 
compensation benefits on account of having a spouse, 
effective on October 1, 2003, which is the first of the month 
following the month in which the RO received notice of the 
marriage.


CONCLUSION OF LAW

The veteran is not entitled to an effective date prior to 
October 1, 2003, for payment of additional compensation 
benefits on account of his current spouse.  38 U.S.C.A. §§ 
5107, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.401 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The record reflects that the veteran has been informed of the 
legal guidelines governing effective dates of awards.  
Specifically, the RO informed him through the July 2004 
statement of the case.  There is no further action that 
should be undertaken to comply with the provisions of the 
VCAA or its implementing regulations because it is not the 
factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statute and regulations.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  See also Smith v. Gober, 14 Vet. App. 227, 
231- 32 (2000), holding that the VCAA is not applicable to 
matters involving pure statutory interpretation).

I.  Factual Background 

The veteran contends that the RO improperly reduced his 
disability compensation benefits from June 1, 1997, through 
September 30, 2003, based upon the changes in his marital 
status.  The veteran has indicated that he divorced his wife 
"S" in May 1997, then married "E" on August 14, 1997, and 
that he reported his divorce and remarriage to the VA at the 
time.

The veteran was awarded a 40 percent disability evaluation in 
May 1995.  At that time, he was married to "S".  In July 
1995, he notified VA of his 1966 marriage by filing VA Form 
21-656c, Declaration of Status of Dependents.  Later that 
same month, VA notified the veteran by letter that his 
disability compensation award included additional benefits 
for his spouse, and advised him of the necessity for promptly 
reporting any changes in his dependency status to VA.  The 
veteran was further advised that the "failure to quickly 
tell VA of a dependency change will result in an overpayment 
which must be repaid."

Between July 1995 and September 2003, VA contacted the 
veteran regarding other non-related issues, to include 
contact in November 2001 letter indicating that his award 
included benefits for his spouse.  At no time during this 
period did the veteran notify VA of his divorce in June 
1997or his remarriage in August 1997.

The VA first became aware of the change in the status of the 
veteran's dependent spouse in September 2003, when he 
reported that "E" was his wife on a VA Form 21-0538.  In 
correspondence from the veteran received in December 2003, he 
reported his May 27, 1997, divorce from "S", and subsequent 
marriage to "E" in August 1997.  In conjunction with that 
correspondence, the veteran submitted his Divorce Judgment 
certifying his divorce from "S".

Based upon that information provided by the veteran, the RO 
informed the veteran of the retroactive reduction of his 
payments reflecting the change in his marital status.  
Thereafter, in 2004 the RO adjusted his benefits to reflect 
the 1997 divorce, and established benefits for the veteran's 
second spouse, effective from October 1, 2003.  The RO's 
actions resulted in the creation of an overpayment of 
disability compensation benefits in the calculated amount of 
$4,388.00, covering the period of overpayment from June 1, 
1997, to September 30, 2003.

The veteran has argued that he provided notice of his 
marriage to "E" in 1997, and that she should have been 
added as his dependent spouse effective from that time frame.  
He states that the overpayment was miscalculated because it 
should have only covered the 3-month time period between his 
divorce from "S" in May 1997 and his notice of remarriage 
to "E" in August 1997, and not the approximately
6-year period between June 1997 and September 2003.  He 
contends that VA has made many mistakes in the past, which he 
has pointed out on several occasions.  He argues that VA had 
either misplaced the notice that he sent in 1997 or committed 
some other serious dereliction of duty.  He states that he 
should not be penalized because of VA's mistakes.

II.  Legal Analysis

Under relevant law and VA regulations, the effective date of 
discontinuance of compensation to a veteran for a dependent 
spouse is the last day of the month in which the divorce or 
annulment occurred.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. 
§ 3.501(d)(2).  

An award of additional compensation payable to a veteran on 
account of marriage will be the date of the veteran's 
marriage, if evidence is received within one year of the date 
of the event.  Otherwise, the effective date for additional 
compensation based on marriage will be the date that notice 
of the marriage was received if the evidence is received 
within one year of the VA request for that information.  38 
C.F.R. § 3.401(b)(1).  

The Board has conducted a thorough review of the record in 
this case, in light of the veteran's contentions.  However, 
the Board does not agree with his assertion that the RO 
improperly reduced his VA compensation award after it was 
learned that he was no longer married to "S".  As noted 
above, the law and VA regulations are quite specific in this 
regard.  The veteran's divorce from "S" became final on 
May 27, 1997; therefore the RO correctly discontinued his 
allowance for a dependent spouse effective June 1, 1997, 
pursuant to 38 U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.500(b), 
3.501(d)(2).  The record reflects that he failed to provide 
VA with notice of his divorce from "S", and his subsequent 
marriage to "E", until September 2003.  Consequently, the 
RO correctly reinstated his benefits for a dependent spouse 
effective October 1, 2003, the first day of the month 
following the date of receipt of information confirming his 
divorce from "S" and his marriage to "E", pursuant to 38 
U.S.C.A. § 5111(a); 38 C.F.R. § 3.401(b)(1).


Although the veteran maintains that he notified VA in 1997 of 
his divorce from "S", the Board does not find any credible 
objective evidence of record which corroborates his 
assertions that he notified VA of the changes in his 
dependent status as a result of his divorce, or of his 
remarriage, prior to September 2003.  

The Board acknowledges the veteran's allegations that the RO 
has made many mistakes in the past, and its failure to find 
his 1997 notice of divorce and remarriage was simply one of 
those mistakes.  As noted above, the claims file does not 
contain a copy of any notice that was allegedly sent by the 
veteran in 1997.  Rather, the initial notice of the veteran's 
divorce and remarriage was not received by the RO until 
September 2003.  In such a situation the Board must recognize 
the principles of administrative regularity.  Those 
principles dictate a presumption that government officials 
have properly discharged their official duties.  See Saylock 
v. Derwinski, 3 Vet. App. 394 (1992).  The law presumes the 
regularity of the administrative process in the absence of 
clear evidence to the contrary.  The contention of the 
veteran that the RO misplaced the communication, standing 
alone, is not the type of clear evidence to the contrary 
which is sufficient to rebut the presumption of regularity.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).

Finally, the Board recognizes the need to address the 
veteran's challenge to the amount of the indebtedness.  
Specifically, he argues that the overpayment was 
miscalculated because it should have only covered the 3-month 
time period between his divorce from "S" in May 1997 and 
his notice of remarriage to "E" in August 1997, and not the 
more-than-6-year period between June 1997 and September 2003.

In correspondence dated in 2004, the RO provided to the 
veteran an accounting detailing exactly how the overpayment 
was calculated.  Essentially, that correspondence shows that 
the allowance for the veteran's dependent spouse was 
discontinued effective June 1, 1997, the first day of the 
month following his divorce from "S", and reinstated 
effective October 1, 2003, the first of the month following 
the date of receipt of information confirming his divorce 
from "S" and his marriage to "E".  The corresponding 
amount for that time frame was a $4,338.00 overpayment, which 
has been charged against the veteran.

In view of the circumstances discussed herein, the Board 
concludes that the RO's decision to adjust the veteran's 
disability compensation award based upon the notifications as 
to his changes in dependency status was proper.  Thus, the 
result herein is dictated by law, and the benefit of the 
doubt provision does not apply.  


ORDER

Entitlement to an effective date earlier than October 1, 
2003, for the award of additional benefits for a dependent 
spouse is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


